Citation Nr: 1439588	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to December 1967. 

This matter comes to the Board of Veterans' Appeals from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with his claims file.

The Board's review includes the electronic and paper records.


FINDINGS OF FACT

1.  On July 23, 2010, the Veteran filed a claim of entitlement to service connection for coronary artery disease, and the RO granted entitlement to service connection for coronary artery disease effective July 23 2010.

2.  The weight of evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for coronary artery disease was presented to VA prior to July 23, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2010, for grant of entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157 (2013); 78 Fed. Reg. 54,766 (Sept. 6, 2013) (to be codified at 38 C.F.R. § 3.816); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with effective date of the disability on appeal following the grant of entitlement to service connection.  Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in July 2010 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

The Veteran testified at his hearing that he underwent a VA Agent-Orange workup in 2001.  This VA medical record is not in the electronic or paper claims file.  As explained below, this record is not relevant for the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  38 C.F.R. § 3.816, however, governs the assignment of an effective date for herbicide-exposure-related claims as required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 ; see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).   The regulation provides that for a covered herbicide disease, which includes ischemic heart disease, if a veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within one year from the date of the veteran's separation from service in which case the effective date of the award shall be the day following the date of the veteran's separation from active service.  Id.

The effective date for recognizing ischemic heart disease, to include an old myocardial infarction, as a disease for which service connection may be presumed due to an association with exposure to herbicide agents is August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

Analysis

The record reflects that the Veteran first had a myocardial infarction in December 1993.  The Veteran, however, did not file a claim for service connection for heart disease until July 23, 2010, which was well after a year after his separation from active service in December 1967 and well after entitlement arose.  The date of receipt of the Veteran's claim was before August 31, 2010, the effective date for recognizing ischemic heart disease, to include an old myocardial infarction, as a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  The RO assigned an effective date of July 23, 2010, for the grant of service connection for coronary artery disease.  

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim for service connection for coronary artery disease was presented between the Veteran's separation from active service and July 23, 2010.

The claimant testified that he was seen by VA in 2001 for an Agent-Orange workup and that fact may warrant an earlier effective date.  Under 38 C.F.R. § 3.157, the date of a VA hospitalization or examination may be accepted as an "informal claim."  This regulation, however, applies only to claims for increased ratings or to reopen previously denied claims, and it is manifestly not applicable to original claims, like this one for service connection.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  Even if the 2001 treatment record contains evidence relating his heart disease to herbicide exposure, the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection for heart disease.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

To some degree, the Veteran appears to be raising an argument couched in equity in that he contends that his heart disease began in December 1993 and so he should receive compensation from then on.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations, to include special regulations applicable to herbicide-exposure-related claims as required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veteran's Affairs. See 38 C.F.R. § 3.816 ; see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Such regulations apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  If those requirements are not met, which is the case here, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400, which provide that the effective date is based on the date of receipt of the claim if the date of receipt is later than when entitlement arose - that is, when a veteran developed the herbicide-exposure-related disease.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than July 23, 2010, for the grant of service connection for coronary artery disease is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for coronary artery disease, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


